Wallace, C. J.
While we have not overlooked the several rulings upon the trial which are impugned by the defendant, our principal attention has been directed to the point most strenuously pressed upon the argument relating to the constitutionality of the act of March 15, 1876, upon which the indictment proceeds. The act prohibits “all executive officers or employes of the United States not appointed by the president, with the advice and consent of the senate,” from “requesting, giving to, or receiving from, any other officer or employe of the government any money or property or other thing of value for political purposes.” We cannot profess'to be ignorant that this law was enacted in order to interdict practices which had become a topic of extended animadversion. But, although it may have been aimed at the suppression of the practice which has prevailed among party r-ganizations of soliciting contributions for party purposes from their office-holding members, or exacting them by a moral coercion; and although its provisions may be well calculated to effect this object, — it does not follow that it can be sustained as a legitimate means to that end,, No person can be indicted under it for any other act than the one precisely designated. Whatever may have been the attendant circumstances, and however they may have qualified the moral complexion of the transaction, the person indicted can only be tried for doing the thing which the statute prohibits; and unless this of itself, isolated from all its concomitants, can be competently made a crime by congress, the statute is nugatory.
It is insisted for the defendant that it is not within the constitutional power of congress to make the giving or requesting or receiving of a voluntary contribution for political purposes by a subordinate *839government official a criminal offence. It will be observed, however, that the prohibition applies only when there is concerted action between officials in this behalf. The question, then, is whether it is competent for congress to prohibit co-operation between officials in the raising of funds for political purposes. Undoubtedly, it is lawful for congress to prescribe all needful regulations for the discipline of government officials, and to declare what .infractions of discipline shall be treated as criminal offences. The power to prohibit acts of officers or employes which are incompatible with the proper discharge of their duties, or which impair the efficiency or tend to demoralize the public service, is essential to promote the end and object of government; and this power resides in the legislative department of the government. In executing this power congress must of necessity exercise its judgment and discretion in determining what acts are or are not of such a.pernicious character and tendency. This legislative discretion embraces a large field, and its boundaries cannot always be readily located. It is only when congress has palpably transgressed the limits of its discretion that the judicial department will intervene. Such a case might arise if congress should attempt to prohibit an act of a nature pertaining so exclusively to the sphere of private conduct that it could not, by any implication, impinge upon official deportment or official discipline. We are not able to say that the acts prohibited by the present statute are of such a character. Wo cannot affirm that congress transcended its discretion in prohibiting transactions between officials which create the relation of donor and doñeo, and introduce party interests into the public service; nor that congress erred in assuming that the influences springing from this relation and these interests should be discouraged as liable to deflect the independence and impartiality which must rule official intercourse. Many instances may be found in tbe laws of congress where this legislative discretion has been exercised. It suffices to refer to one contained in tbe act of February 1, 1870, which prohibits any officer or clerk in the employ of the government from making any gift or present to an official superior. It is not necessary to maintain that the co-operation of officials in raising funds for political objects is essentially demoralizing to the public service, or subversive of discipline. It is sufficient to justify tbe exercise of the legislative discretion if the prohibited acts tend to introduce interests which disturb the just equipóse of official relations. If it is suggested that it is the right and duty of ovory good citizen to aid in promoting such political objects as he deems to be *840wise and beneficial, and that congress bas no constitutional power to abridge that right, the answer is that no citizen is required to hold a public office, and if he is unwilling to do so upon such conditions as are prescribed by that department of the government which creates the office, fixes its tenure, and regulates its incidents, it is his duty to resign.
In reaching the conclusion that the statute is not obnoxious to the objections which have been suggested, we have given force to the presumption in favor of its constitutionality which it is the duty of the judiciary to apply to all legislative enactments. This presumption should prevail in all conflicts of interpretation and all doubtful implications of constitutional power, so as, if possible, to sustain the validity of legislative action. We have examined the minor points raised upon the argument and presented in the brief of counsel relating to the rulings upon the trial, but do not deem it necessary to •discuss them. We think them to be without merit.
The motion in arrest of judgment and for a new trial is denied.